803 So. 2d 910 (2002)
Emilea CAMILLE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-4733.
District Court of Appeal of Florida, Second District.
January 11, 2002.
PER CURIAM.
We affirm the circuit court's denial of Camille's motion for postconviction relief because he filed his motion outside the two-year window that closed May 27, 2001, within which to file claims traditionally cognizable under coram nobis. See Wood v. State, 750 So. 2d 592, 595 (1999).
ALTENBERND and WHATLEY and NORTHCUTT, JJ., Concur.